DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Oath/Declaration
The receipt of Oath/Declaration is acknowledged.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawings
The drawing(s) filed on 07/12/2021 are accepted by the Examiner.
Status of Claims
Claims 1–11 are pending in this application.
Claim Objections
Claim(s) 10 is/are objected to for minor informalities. 
Claim 11 recites the limitation “[…] wherein the possibility that documents havingdifferent sizes are mixed and read is notified on the preview screen". Please change *** documents havingdifferent sizes *** to *** documents having different 
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1–9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1–10 of U.S. Patent No. 11,095,789.
Regarding Claims 1–9 and 10:
17/372,965 (instant app)
11,095,789 (US Patent)
Claim 1:

An image reading apparatus having a detection function to detect respective sizes of a plurality of documents stacked on a document stacking tray, comprising: 

a reader; 
at least one memory storing instructions; and 
at least one processor executing the instructions causing the image reading apparatus to: 




receive a reading instruction based on an operation on a start key, 
wherein, according to the reading instruction, the reader reads the plurality of documents stacked on the document stacking tray and successively conveyed; 






in a case where there is a difference in respective sizes of at least two documents of the plurality of read documents and a function of performing reading corresponding to respective size of the plurality of documents is disabled when the reading instruction has been received, notify a user of a possibility that documents having different sizes are mixed and read, and 
provide navigation for prompting enabling the function and then re-reading of the plurality of documents
Claims 1:

An image reading apparatus comprising: 



a display; 

at least one memory storing instructions; and 
at least one processor executing the instructions causing the image reading apparatus to: 
detect a size used for control to read a plurality of documents stacked on a document stacking tray before conveyance of the stacked document; 
receive a reading instruction based on an operation on a start key; 
according to the reading instruction, successively convey the plurality of documents stacked on the document stacking tray and read the documents; 
determine, in response to at least one of the plurality of documents being read, whether there is a difference from 
in a case where it is determined that there is the difference and a function of performing reading corresponding to respective size of the plurality of documents is disabled when the reading instruction has been received, in a preview screen displayed on the display, notify a user of a possibility that documents having different sizes are mixed and read, and 
provide navigation for prompting enabling the function and then re-reading of the plurality of documents.
Claim 2:

 The image reading apparatus according to claim 1, 
wherein the instructions cause the image reading apparatus to: 
detect a length in a conveyance direction of each of the plurality of 
wherein the difference is determined according to the length in the conveyance direction of each of the plurality of documents.
Claims 2:

The image reading apparatus according to claim 1, 
wherein the instructions cause the image reading apparatus to: 
detect a length in a conveyance direction of each of the plurality of documents in a conveyance path of the document; and 
wherein the difference from the detected size is determined according to the length in the conveyance direction of each of the plurality of documents.
Claim 3:

The image reading apparatus according to claim 1, 
wherein the navigation includes an option for skipping an operation for enabling the function and instructing re-reading of the document at a timing at which the navigation is provided, and enabling the function to perform re-reading of the document after all of the plurality of documents are read
Claims 3:

The image reading apparatus according to claim 1, 
wherein the navigation includes an option for skipping an operation for enabling the function and instructing re-reading of the document at a timing at which the navigation is provided, and enabling the function to perform re-reading of the document after all of the plurality of documents are read.
Claim 4:

The image reading apparatus according to claim 1, 
wherein the navigation is provided only in a case where the plurality of 
Claim 4:

The image reading apparatus according to claim 1, 
wherein the navigation is provided only in a case where the plurality of documents includes a combination of document sizes readable by using the function.
Claim 5:

The image reading apparatus according to claim 4, 
wherein the combination is a combination of document sizes in which a size in a direction perpendicular to a conveyance direction of the document are different.
Claim 5:

The image reading apparatus according to claim 4, 
wherein the combination is a combination of document sizes in which a size in a direction perpendicular to a conveyance direction of the document are different.
Claim 6:

The image reading apparatus according to claim 4, 
wherein the combination includes at least any of a combination of A3 and B4, a combination of A3 and B5, a combination of B4 and A4, a combination of A4 and B5, a combination of A4R and B5, a combination of B4 and A4R, a combination of B4 and A5, a 
Claim 6:

The image reading apparatus according to claim 4, 
wherein the combination includes at least any of a combination of A3 and B4, a combination of A3 and B5, a combination of B4 and A4, a combination of A4 and B5, a combination of A4R and B5, a combination of B4 and A4R, a combination of B4 and A5, a combination of B5 and A5, a combination of ledger and legal, a combination of ledger and folio, and a combination of ledger and half letter. 
Claim 7:
The image reading apparatus according to claim 1, 
wherein the navigation provides a different content according to a type of a job including reading of the document. 
Claim 7:

The image reading apparatus according to claim 1, 
wherein the navigation provides a different content according to a type of a job including reading of the document.
Claim 8:
The image reading apparatus according to claim 1, 
wherein the preview screen is displayed including a size guide of a regular size corresponding to a size of the read document or a size guide of a user setting size in an overlapping manner on the image corresponding to the read document.  
Claim 8:

The image reading apparatus according to claim 1, 
wherein the preview screen is displayed including a size guide of a regular size corresponding to a size of the read document or a size guide of a user setting size in an overlapping manner on the image corresponding to the read document.
Claim 9:

wherein an image corresponding to the read document is editable using the size guide.
Claim 9:

wherein an image corresponding to the read document is editable using the size guide.
Claim 11:
A method for an image reading apparatus including a display, a reader and a detection function to detect respective sizes of a plurality of documents stacked on a document stacking tray, the method comprising: 


receiving a reading instruction based on an operation on a start key, wherein, according to the reading instruction, the reader reads the plurality of documents stacked on the document stacking tray and successively conveyed; 







in a case where there is a difference in respective sizes of at least two documents of the plurality of read documents and a function of performing reading corresponding to respective size of the plurality of documents is disabled when the reading instruction has been received, notifying a user of a possibility that documents having different sizes are mixed and read, and 




providing navigation for prompting enabling the function and 
Claim 10:
A method for an image reading apparatus including a display, the method comprising: 
detecting a size used for control to read a plurality of documents stacked on a document stacking tray before conveyance of the stacked document; 
receiving a reading instruction based on an operation on a start key; 
according to the reading instruction, successively conveying the plurality of documents stacked on the document stacking tray and reading the documents; 

notifying, in a case where it is determined that there is the difference and a function of performing reading corresponding to respective size of the plurality of documents is disabled when the reading instruction has been received, in a preview screen displayed on the display, notify a user of a possibility that documents having different sizes are mixed and read, in a preview screen displayed on the display, a user of a possibility that documents having different sizes are mixed and read, and 
providing navigation for prompting enabling the function and then re-reading of the plurality of documents.



With respect to claim 10, Claim 10 of the current application does not correspond to any claims of US 11,095,789.
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3–7, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0279360 A1 Kimura et al. (hereinafter referred to as “Kimura”) in view of US 2010/0107064 A1 Yamaguchi et al. (hereinafter referred to as ‘Yamaguchi”), further in view of US 2016/0205271 A1 Nakayoshi et al. (hereinafter referred to as “Nakayoshi” and further in view of US 2010/0214619 A1 “Sudo”.
With respect to claim 1, Kimura discloses an image reading apparatus (Para [0037]; Fig. 1 – element 100, wherein image forming apparatus 100 includes: a scanner portion (image data input unit) 102 for capturing image data) having a detection function to detect respective sizes of a plurality of documents stacked on a document stacking tray (Para [0059]; Fig. 1 – see at least element 102 scanner comprising a document stacking tray and wherein Input condition determiner 111 successively compares multiple pages of image data on multiple document images of one job, captured by image display unit 1, or compares one page with the next, so as to determine whether there is a change in input conditions (e.g., document size, the color type of document image (color or monochrome)) of the document images in the job), comprising: 
(Para [0045-0047]; Fig. 1 – element 130, wherein touch panel display 130); 
at least one memory storing instructions (Para [0057]; Fig. 2 – element 105, storage 105); and 
at least one processor executing the instructions causing the image reading apparatus to (Para [0067]; wherein storage 105 offers a function as a working memory for temporarily storing the result of operations and processing by controller 107 and a function as a frame memory for recording image data): 
receive a reading instruction based on an operation on a start key (Para [0056 and 0094]; Fig. 5 – wherein operational portion 103 receives image forming conditions and a start command to the apparatus from the user and gives notice of information to be notified from the apparatus to the user by means of display panel 132 […] when image display unit 1 in image forming apparatus 100 starts reading a plurality of documents, scanner portion 102 reads the documents page-wise (Step S1) and records the image data of the documents into storage 105 (Step S2));
according to the reading instruction (Para [0094]; Fig. 5 –when image display unit 1 in image forming apparatus 100 starts reading a plurality of documents, scanner portion 102 reads the documents page-wise (Step S1)), the reader reads the plurality of documents stacked on the document stacking tray and successively conveyed (Para [0031]; Fig. 4a – wherein a plurality of documents to be scanned by the image forming apparatus include documents different in size {Interpretation; wherein the plurality of documents being scanned form document stacking tray as showing on Fig. 1 element 100 image forming apparatus comprising scanner portion 102 is mounted on top of the apparatus body and reads image information from documents}); 
in a case where there is a difference in respective sizes of at least two documents of the plurality of read documents (Para [0087]; wherein input determiner 111 determines that the first two pages, i.e., documents A2 and B2 are of A4 size, document C2 is of B5 size, and that the size of document C2 is different from that of the previous page or document B2), and notify a user of a possibility that documents having different sizes are mixed and read (Para [0031 and 0032]; Fig. 4b and 4c; wherein FIG. 4b is an illustrative view showing a display panel of the image forming apparatus, on which a preview image of a document different in size from a reference document and a preview image of a document (the reference document) scanned immediately before the document in question, are displayed side by side; FIG. 4c is an illustrative view showing a display panel of the image forming apparatus, on which a preview image of a document different in size from a reference document and preview images of documents that are scanned before and after the document in question, are displayed side by side).
However, Kimura fails to explicitly disclose in a case where it is determined that there is the difference and a function of performing reading corresponding to respective size of the plurality of documents is disabled when the reading instruction has been received, and provide navigation for prompting enabling the function and then re-reading of the plurality of documents.
(Para [0091-0093]; wherein when the user operates a large button 60.sub.1a on a reset screen 60 (a modification instruction operation from the user), the display control portion 17, on receipt of the operation, displays a guidance screen 61.sub.1 shown in FIG. 10, so as to guide the user to input an appropriate paper size of an original and perform an instruction operation to rescan the original. The user sets an original "7" on an ADF, specifies (inputs) A3 as a paper size, and operates a start key 22a (a paper size input operation and a rescan instruction operation from the user) according to the guidance screen 61.sub.1. Then, the preview image display control portion 17, receives the operation, stores image data of the rescanned original "7" instead of the image data corresponding to the preview display, already stored in the image storage portion 15, and displays a preview again).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kimura to provide navigation for prompting re-reading of the plurality of documents as taught by Yamaguchi since doing so would have predictably and advantageously allows to display a preview of original image data immediately next a paper size has been switched only by operating the next skip button 53/previous skip button 56 once, convenience for the user is improved. Additionally, since an erroneously detected paper size is modified and a preview of a (see at least Yamaguchi, Para [0121 and 0122]).  
However, neither Kimura nor Yamaguchi appears to explicitly disclose in a case where it is determined that there is the difference and a function of performing reading corresponding to respective size of the plurality of documents is disabled when the reading instruction has been received.
Nakayoshi, working in the same field of endeavor, recognizes this problem and teaches in a case where it is determined that there is the difference and a function of performing reading corresponding to respective size of the plurality of documents is disabled when the reading instruction has been received (Para [0056 and 0057]; Fig. 7A – step S701 and S702; wherein the CPU 201 detects the width in the principal scanning direction and the length in the auxiliary scanning direction of the original bundle S stacked on the original tray 128 on the basis of the detection results of the original length detection sensor 126 and 127 and the original width detection sensor 210 (step S701). Then, the CPU 201 determines whether a reading mode is a size mixed mode (step S702). The size mixed mode is a reading mode used when the original bundle S includes originals of a plurality of different sizes. The size mixed mode is set to the original reading apparatus 100, when a user designates the size mixed mode through the operation unit 224. As a result of the determination in the step S702, when the reading mode is the size mixed mode, the CPU 201 sets up the list reference mode (a first prediction unit) as a prediction mode (step S703). On the other hand, when the reading mode is not the size mixed mode, the CPU 201 sets up the tray-size priority mode (a second prediction unit) as the prediction mode (step S704)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kimura in view of Yamaguchi to disclose in a case where it is determined that there is the difference and a function of performing reading corresponding to respective size of the plurality of documents is disabled when the reading instruction has been received as taught by Nakayoshi since doing so would have predictably and advantageously allows probability of avoiding the disagreement between the predicted size and the actual size of the following originals increases, and it can reduce the time loss that occurs owing to failure in reading an original (see at least Nakayoshi, Para [0088]).  
However, neither Kimura, Yamaguchi nor Nakayoshi appears to explicitly disclose determining the function is disabled, and provide navigation for prompting enabling the function. 
Sudo, working in the same field of endeavor, recognizes this problem and teaches determining the function is disabled (Para [0035]; Fig. 6 – see at least ‘Read Document Size’ setting; wherein the setting items are to be set at the operation panel 104 before the image information is read from the input part 120. The read document size is for setting document sizes of documents read by the input part 120 {Interpretation: wherein in the ‘Read Document Size” setting the ‘Mixed Size’ document reading option is in a disabled (not selected) state when a documents same size are set at the same time and when documents of different sizes are set at the same time, "Mixed Size" option is enabled (selected)}), and 
provide navigation for prompting enabling the function (Para [0036]; wherein when documents of different sizes are set at the same time in the sheet tray 102, "Mixed Size" should be selected as a read document size. Moreover, FIG. 6 shows, by way of example, that "Mixed Size" is selected for the read document size, A3 is selected for the printing sheet size, 600 dots per inch (dpi) is selected for the reading resolution, and 2Up, which means the setting value N=2, is selected for the N-Up setting (Interpretation: wherein the "Mixed Size" option corresponds to applicant claimed limitation of ‘enabling a function to read a mixed size document’}). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kimura in view of Yamaguchi and further in view of Nakayoshi to determine the function is disabled, and provide navigation for prompting enabling the function as taught by Sudo since doing so would have predictably and advantageously allows when multi-page printing is performed, the size of the document to be read and the size of the area of one page of the document to be arranged for printing are compared, and when the size of the document to be read is equal to or smaller than the size of the area of the one page of the document to be arranged, the image information of the document is printed with its original (see at least Sudo, Para [0056]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 3, which claim 1 is incorporated, Kimura discloses wherein the navigation includes an option for skipping an operation for enabling the function (Para [0109-0111]; wherein When OK key 136 is pressed at Step S12, the process of recording image onto the paper is started (Step S13), and image data processing is ended. If OK key 136 is not pressed at Step S12, it is selected whether or not cancel key 135 is pressed or not (Step S14). As cancel key 135 is pressed, the action of document reading is canceled while the memory is cleared (Step S15), and the image data processing is ended. If cancel key 135 is not pressed, the control returns to Step S12, and the apparatus enters wait mode to wait for next instruction.)
However, Kimura fails to explicitly disclose instructing re-reading of the document at a timing at which the navigation is provided, and enabling the function to perform re-reading of the document after all of the plurality of documents are read.
Yamaguchi, working in the same field of endeavor, recognizes this problem and teaches instructing re-reading of the document at a timing at which the navigation is provided, and enabling the function to perform re-reading of the document after all of the plurality of documents are read (Para [0018]; wherein the image forming apparatus, wherein the preview image display control portion, in a case where a paper size of an original corresponding to image data displayed for previewing has been erroneously detected to be smaller than an actual paper size of an original corresponding to the image data, on receipt of a modification instruction operation from a user, displays a screen that guides such that an operation to input an appropriate paper size of an original and to rescan the original is performed and Para [0091-0093]; wherein when the user operates a large button 60.sub.1a on a reset screen 60 (a modification instruction operation from the user), the display control portion 17, on receipt of the operation, displays a guidance screen 61.sub.1 shown in FIG. 10, so as to guide the user to input an appropriate paper size of an original and perform an instruction operation to rescan the original. The user sets an original "7" on an ADF, specifies (inputs) A3 as a paper size, and operates a start key 22a (a paper size input operation and a rescan instruction operation from the user) according to the guidance screen 61.sub.1. Then, the preview image display control portion 17, receives the operation, stores image data of the rescanned original "7" instead of the image data corresponding to the preview display, already stored in the image storage portion 15, and displays a preview again).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kimura to instructing re-reading of the document at a timing at which the navigation is provided, and enabling the function to perform re-reading of the document after all of the plurality of documents are read as taught by (see at least Yamaguchi, Para [0121 and 0122]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 4, which claim 1 is incorporated, Kimura fails to explicitly disclose wherein the navigation is provided only in a case where the plurality of documents includes a combination of document sizes readable by using the function.
However, Yamaguchi, working in the same field of endeavor, recognizes this problem and teaches wherein the navigation is provided only in a case where the plurality of documents includes a combination of document sizes readable by using the function (Para [0088-0094]; wherein when the user operates a large button 60.sub.1a on a reset screen 60 (a modification instruction operation from the user), the display control portion 17, on receipt of the operation, displays a guidance screen 61.sub.1 shown in FIG. 10, so as to guide the user to input an appropriate paper size of an original and perform an instruction operation to rescan the original).
(see at least Yamaguchi, Para [0121 and 0122]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 5, which claim 4 is incorporated, Kimura fails to explicitly disclose wherein the combination is a combination of document sizes in which a size in a direction perpendicular to a conveyance direction of the document are different.
However, Yamaguchi, working in the same field of endeavor, recognizes this problem and teaches wherein the combination is a combination of document sizes in which a size in a direction perpendicular to a conveyance direction of the document are different (Para [0041]; Fig. 1B – see at least element x(A4) and y(A3); wherein when a user, as shown in FIG. 1B, sets the above originals on an ADF of the image forming apparatus according to the present invention and instructs the apparatus to scan and to display a preview, the original is scanned and at the same time a paper size of the original is detected so that image data is generated/recorded).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kimura to apply wherein the combination is a combination of document sizes in which a size in a direction perpendicular to a conveyance direction of the document are different as taught by Yamaguchi since doing so would have predictably and advantageously allows to display a preview of original image data immediately next a paper size has been switched only by operating the next skip button 53/previous skip button 56 once, convenience for the user is improved. Additionally, since an erroneously detected paper size is modified and a preview of a modification result can be displayed with a simple operation, in the case of being erroneously detected, so that convenience for the user is improved (see at least Yamaguchi, Para [0121 and 0122]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 6, which claim 4 is incorporated, Kimura discloses wherein the combination includes at least any of a combination of A3 and B4, a combination of A3 and B5, a combination of B4 and A4, a combination of A4 and B5, a combination of A4R and B5, a combination of B4 and A4R, a combination of B4 (Para [0086-0089]; wherein Image data of documents A2, B2, C2 and D2 are successively read by scanner portion 102 of image display unit 1 and recorded into storage 105. Then, based on the recorded image data (document page data), input condition determiner 111 successively determines whether there is a change in document size as one of the document image input conditions, between one document and the next. As a result, input determiner 111 determines that the first two pages, i.e., documents A2 and B2 are of A4 size, document C2 is of B5 size, and that the size of document C2 is different from that of the previous page or document B2).
With respect to claim 7, which claim 1 is incorporated, Kimura discloses wherein the navigation provides a different content according to a type of a job including reading of the document (Para [0078 and 0079]; wherein reference numerals 135 and 136 are "Cancel key" and "OK key" to allow the user having checked the preview display to input user confirmation to make reading of the document valid and invalid, respectively … in example 1, image display unit 1 displays preview image PB1 of the second document B1 to be the reference for comparison on the document image color type as one of document input conditions and preview image PC1 of the third document C1 to be checked, at the same time. Accordingly, it is possible for the user to easily compare and confirm that there is difference in document image color type between document B1 as the reference for comparison and the document image of document C1, among the multiple pages of documents A1, B1, C1 and D1).
With respect to claim 10, which claim 1 is incorporated, Kimura discloses wherein the instructions cause the image reading apparatus to display a preview screen on the display (Para [0081–0085]; Fig. 4b and 4c – preview screen), and wherein the possibility that documents having different sizes are mixed and read is notified on the preview screen (Para [0089]; Fig. 4b and 4c see at least element H2; wherein preview image PC2 of document C2 to be checked is displayed on display panel 132, with a message H2, for example "A different document has been detected. Please check it" for promoting the user to confirm the document, arranged near arrow H1)
With respect to claim 11, (directed to a method): The proposed combination of Kimura in view of Yamaguchi, further in view of Nakayoshi and further in view of Sudo, explained in the rejection of device claim 1 renders obvious the steps of the method of claim 11, because these steps occur in the operation of the device as discussed above. Thus, the arguments similar to that presented above for claims 1 is equally applicable to claim 11.
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0279360 A1 Kimura et al. (hereinafter referred to as “Kimura”) in view of US 2010/0107064 A1 Yamaguchi et al. (hereinafter referred to as ‘Yamaguchi”), further in view of US 2016/0205271 A1 Nakayoshi et al. (hereinafter referred to as “Nakayoshi”, further in view of US 2010/0214619 A1 “Sudo” and further in view of US 2010/0053697 A1 “Kubota.
With respect to claim 2, which claim 1 is incorporated, neither Kimura, Yamaguchi, Nakayoshi nor Sudo appears to explicitly disclose detect a length in a conveyance direction of each of the plurality of documents in a conveyance path of the document, and wherein the difference is determined according to the length in the conveyance direction of each of the plurality of documents. 
Kubota, working in the same field of endeavor, recognizes this problem and teaches detect a length in a conveyance direction of each of the plurality of documents in a conveyance path of the document (Para [0027]; wherein when the document image data is inputted from the document reading apparatus, the document size determining section redetermines the document size by estimating a first document size based on a size in a conveyance direction of the document image data which has been read) and wherein the difference is determined according to the length in the conveyance direction of each of the plurality of documents (Para [0177 and 0178]; wherein the document image data read by the image input apparatus 500 in the document conveyance mode is read in a maximum readable size (e.g., A3 size) in the main scanning direction, whereas, in the sub-scanning direction, as a result of document conveyance, the length of the document image data is equal to the length of the document, since the document is read from a front end of the document in the conveyance direction to a tail end thereof in the conveyance direction).
(see at least Kubota, Para [0233]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0279360 A1 Kimura et al. (hereinafter “Kimura”) in view of US 2010/0107064 A1 Yamaguchi et al. (hereinafter ‘Yamaguchi”), further in view of US 2016/0205271 A1 Nakayoshi et al. (hereinafter “Nakayoshi”,  further in view of US 2010/0214619 A1 “Sudo” and further in view of US 2018/0146115 A1 Thompson et al. (hereinafter “Thompson”).
With respect to claim 8, which claim 1 is incorporated, Kimura discloses preview screen (Para [0028]; wherein a display panel of the image forming apparatus, on which a preview image of a document having a document image different in color type from a reference document and a preview image of a document (the reference document) scanned immediately before the document in question, are displayed side by side).
However, neither Kimura, Yamaguchi, Nakayoshi nor Sudo appears to explicitly disclose to display including a size guide of a regular size corresponding to a size of the read document or a size guide of a user setting size in an overlapping manner on the image corresponding to the read document.
Thompson, working in the same field of endeavor, recognizes this problem and teaches to display including a size guide of a regular size corresponding to a size of the read document or a size guide of a user setting size in an overlapping manner on the image corresponding to the read document (Para [0028]; Fig. 6 – see at least element 178, 182 and 184; wherein the size of the print media and the orientation can be matched to the updated size in many different ways. Conceptually, systems and methods herein "most closely" match the media and orientation to the updated size by determining which of the available print sizes and orientations will produce the smallest amount of unprinted border area 182 (see FIG. 6). Therefore, if 81/2.times.11 print media would result in 60% of the sheet being unprinted; however, A4 print media would results in 20% of the sheet being unprinted, A4 print media would most closely match the updated size of the preview image (and such comparisons can be based upon the aspect ratio alone (e.g., based only on the aspect ratio of the preview image 178)).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have (see at least Thompson, Para [0036]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 9, which claim 8 is incorporated, neither Kimura, Yamaguchi, Nakayoshi nor Sudo appears to explicitly disclose wherein an image corresponding to the read document is editable using the size guide.
However, Thompson, working in the same field of endeavor, recognizes this problem and teaches wherein an image corresponding to the read document is editable using the size guide (Para [0027 and 0032]; Fig. 6 – wherein the user (180) be able to edit/change the paper size (182) using the paper size guide (184)).
(see at least Thompson, Para [0036]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mizuno (2016/0014290) disclose an image processing apparatus includes a first detecting unit configured to detect a size of a document set on a document stacking portion, a conveying unit configured to convey the 
Ono (2016/0070219) disclose an image forming apparatus includes a scanner, a printer, and a controller. The controller estimates a maximum size of a document sheet scanned by the scanner. Further, the controller controls the scanner to reduce a document image at a predetermined reduction magnification ratio when the estimated maximum size of if larger than a predetermined size of a printing sheet. 
Hoshino et al. (2007/0212098) disclose a method of setting an image forming apparatus is a method for use in an image forming apparatus 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672